Citation Nr: 1732626	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a disability rating in excess of 10 percent for service-connected colonic diverticulum surgery residuals.

3. Entitlement to a compensable disability rating for service-connected right ankle degenerative arthritis.

4. Entitlement to a compensable disability rating for service-connected sinusitis.

5. Entitlement to a compensable disability rating for service-connected abdominal diverticulitis surgery scar.

6. Entitlement to a compensable disability rating for service-connected bilateral plantar fasciitis.



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1986 to September 2009.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

A March 2013 VA Form 21-22a shows that the Veteran was represented by an attorney. In October 2015, that representation was withdrawn by the attorney; therefore, the Veteran is unrepresented in this appeal.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With respect to the issue of entitlement to service connection for sleep apnea, the Veteran submitted a timely Notice of Disagreement (NOD) in September 2012 to the March 2012 rating decision. However, the AOJ has not issued a Statement of the Case (SOC) and the claims must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. § 19.9(c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The last treatment records in the Veteran's claims file are from August 2012. 

For the issues of entitlement to increased disability ratings for service-connected colonic diverticulum surgery residuals, right ankle degenerative arthritis, and abdominal diverticulitis surgery scar the Veteran was last afforded VA medical examinations in December 2009. For the issue of entitlement to an increased disability rating for service-connected bilateral plantar fasciitis, the Veteran was last afforded a VA medical examination in January 2012.

For the issue of entitlement to an increased disability rating for service-connected sinusitis, the Veteran was last afforded a VA medical examination in March 2015. However, because there are no treatment records for the past five years, this claim should also be remanded with the other claims.  

Given the lack of treatment records in the Veteran's claims file and the fact that his VA medical examinations are several years old, the Board finds that a current examination would assist in the adjudication of his claims. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an SOC on the issue of entitlement to service connection for sleep apnea. The appellant should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his claimed disabilities. If the AOJ cannot locate all relevant federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any federal government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

3. Schedule VA compensation examinations to determine the current severity of the Veteran's service-connected colonic diverticulum surgery residuals, right ankle degenerative arthritis, and abdominal diverticulitis surgery scar, bilateral plantar fasciitis, and sinusitis. 

The entire claim file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4. Then, after completing any other necessary development, readjudicate these claims in light of this and all other additional evidence. If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

